Citation Nr: 0722382	
Decision Date: 07/23/07    Archive Date: 08/02/07	

DOCKET NO.  04-16 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depressive disorder.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1996 to May 
1997.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which granted service 
connection for major depression and assigned a 10 percent 
evaluation.  The veteran expressed disagreement with that 
initial evaluation assigned and the case was referred to the 
Board for appellate review.  In September 2005, the Board 
returned the case for additional development.  During the 
course of the development, a November 2006 rating decision 
increased the evaluation for the veteran's major depressive 
disorder from 10 percent to 50 percent, effective the date of 
his original claim.  The case was subsequently returned to 
the Board for further appellate review.

In the September 2005 decision, the Board referred the issue 
of entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities to the 
RO for appropriate action.  It does not appear from the 
record that any action has been taken with respect to this 
matter, and the veteran has continued to claim entitlement to 
a total evaluation based on individual unemployability due to 
his service-connected disabilities.  This matter is again 
referred to the RO for appropriate action.

The Board's September 2005 decision also issued final 
decisions with respect to the veteran's claims for increased 
evaluations for his left knee and left shoulder disabilities.  
After that decision the veteran has made reference to the 
severity of those disabilities.  These statements may be 
construed as a request for an increased evaluation for his 
left knee and left shoulder disabilities, but in any event, 
these matters are not currently before the Board since they 
have not been prepared for appellate review after the Board 
issued a final decision with respect to those issues in 
September 2005.  Accordingly, this matter is referred to the 
RO for clarification and appropriate action.


FINDING OF FACT

The veteran's major depressive disorder is not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 38 C.F.R. § 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9434 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 2005, August 2006 and November 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

In addition, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the initial 50 percent 
evaluation assigned for his major depressive disorder does 
not accurately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A rating decision dated in September 2003 granted service 
connection for major depression as secondary to the veteran's 
service-connected disabilities.  That rating decision also 
assigned a 10 percent evaluation, effective from April 15, 
2003.  After the Board returned the case for additional 
development in September 2005, a rating decision dated in 
November 2006 increased the evaluation for the veteran's 
disability from 10 percent to 50 percent, also effective from 
April 15, 2005.  

Under Diagnostic Code 9434, the currently assigned 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

The next higher 70 percent evaluation is for assignment with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Lastly, a 100 percent evaluation is for assignment if the 
evidence demonstrates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The evidence for consideration in determining the most 
appropriate initial evaluation for the veteran's major 
depressive disorder consists of statements from the veteran 
and family and acquaintances and VA medical records, 
including the reports of two VA examinations performed in 
August 2003 and March 2006 specifically afforded the veteran 
to assess the severity of his psychiatric disability.  After 
reviewing this evidence, the Board finds that an initial 
evaluation in excess of 50 percent for the veteran's major 
depressive disorder is not warranted.  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

The report of the August 2003 VA examination shows the 
veteran received his first psychiatric evaluation in January 
2003 and that he was working under a work study program at 
the University.  It was noted that the veteran had completed 
his Bachelor of Arts in Social Work.  Subjectively, the 
veteran reported that he had no friends and did not socialize 
and that he stayed in his room and read.  He also reported 
that he had difficulty sleeping without the use of 
medications.  He indicated that he disliked going out, 
talking to people or socializing.  He stated that he had 
periods of overeating, and others of having a lack of 
appetite.  
On mental status examination the veteran was clean, 
adequately dressed and groomed.  He was alert and oriented 
times three.  His mood was depressed, his affect was 
restricted, but his attention, concentration and memory were 
described as good.  His speech was clear and coherent and he 
was not hallucinating at the time of the examination.  There 
were no suicidal or homicidal ideations.  Insight and 
judgment were fair and the veteran exhibited good impulse 
control.  The examiner noted that the veteran had not 
presented any impairment of thought processes or 
communication and that he had not had any delusions, 
hallucinations or other psychotic symptomatology.  No 
inappropriate behavior was reported and he was able to keep 
to his personal hygiene and perform other activities.  
Following the examination the diagnosis was major depression 
and the GAF score was 65.  

VA treatment records show the veteran was seen for treatment 
of psychiatric symptomatology.  These records note the 
veteran's complaints of sleep disturbance, irritability, 
isolation at home and no close friends.  Other records 
described poor motivation and poor interest in daily life 
activities.  Those records generally contain GAF scores of 
50, although a record dated in September 2003 recorded a GAF 
of 40 and a record dated in November 2006 showed the veteran 
was seen in the emergency room seeking treatment for 
depression with psychotic features at which time a GAF score 
of 39 was recorded.

The veteran was afforded an additional VA psychiatric 
examination in March 2006 at which time the veteran related 
complaints of trouble falling asleep on a nightly basis and 
reported that he slept about 5 hours a night.  He also 
reported forgetfulness or a lack of concentration, although 
the veteran did not specify a duration, severity, or 
frequency of that symptom.  The veteran reported increased 
appetite and possible weight gain.  He indicated that he had 
a lack of interest since the service discharge and that he 
was socially withdrawn and stayed in the house most of the 
day.  He stated that he had feelings of worthlessness since 
service on a daily basis.  



The examiner described the veteran as having disheveled 
clothes and psychomotor retardation and that his speech was 
impoverished with being soft or whispered.  The veteran's 
attitude towards the examiner was described as apathetic.  
His affect was constricted and his mood was dysphoric.  The 
veteran's attention was described as intact.  He was unable 
to perform serial 7's but was able to spell a word forward 
and backward.  The veteran was oriented to person, time and 
place and the veteran's thought processes and thought content 
were described as unremarkable.  The veteran was noted to 
have mild sleep impairment that did not interfere with daily 
activity.  There were no delusions, hallucinations, and 
inappropriate behavior.  The veteran interpreted proverbs 
appropriately and had no obsessive/ritualistic behavior or 
panic attacks.  His impulse control was described as good and 
there were no episodes of violence.  There were no suicidal 
or homicidal thoughts.  The veteran was able to maintain his 
personal hygiene and had no problems with activities of daily 
living.  It was noted that the veteran's memory was normal.  
The diagnosis following the examination was of a major 
depressive disorder and the GAF score was 65.

After reviewing the evidence of record, the Board is of the 
opinion that the evidence does not demonstrate that the 
veteran meets the criteria for the next higher 70 percent 
evaluation.  In particular, neither the VA examinations nor 
the treatment records describe the veteran has having 
suicidal ideation or obsessional rituals which would 
interfere with routine activities.  There was no report that 
the veteran's speech was intermittently illogical, obscure or 
irrelevant, and the veteran denied experiencing panic attacks 
affecting his ability to function independently, 
appropriately or effectively.  The examination reports and 
treatment records also do not describe any impaired impulse 
control, such as unprovoked irritability with periods of 
violence.  The veteran has consistently been described as 
oriented, and while the veteran's clothes may have been 
disheveled at the time of the March 2006 VA examination the 
examiner indicated that the veteran was able to maintain 
personal hygiene.

While VA medical records contain two GAF scores that differ 
significantly from those recorded in other treatment records 
and on examinations.  For example, a record dated in 
September 2003 contains a GAF score of 40 and a recorded 
dated in November 2006 contains a GAF score of 39 which 
reflects some impairment in reality testing or communication 
or major impairment n several areas, such as work, school, 
family relations, judgment, thinking or mood.  However, GAF 
scores assigned at the time of VA examinations performed in 
August 2003 and March 2006 were 65, or indicative of some 
mild symptoms, while most other treatment records reflect a 
score of 50 reflecting serious symptoms.  

Nevertheless, the ratings assigned for VA purposes are based 
primarily on clinical findings reported on examinations and 
in treatment records when compared to the schedular criteria 
set forth in the Schedule for Rating Disabilities.  Since the 
GAF scores of 39 and 40 are not accompanied by clinical 
findings that demonstrate some impairment in reality testing 
or communication or major impairment of judgment, thinking, 
or mood, criteria contained in the schedular criteria for 
evaluating a major depressive disorder, the Board finds that 
those scores do not provide a basis for an evaluation in 
excess of 50 percent in the absence of clinical findings 
demonstrating such impairment.  

Therefore, the veteran's disorder does not more nearly meet 
the criteria for a 70 percent evaluation and the initial and 
current evaluation assigned of 50 percent accurately reflects 
the veteran's overall disability picture.  Accordingly, an 
initial evaluation in excess of 50 percent for major 
depressive disorder is not established.



ORDER

An initial evaluation in excess of 50 percent for major 
depressive disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


